Blandeord, Justice.
Defendants in error brought their action against the plaintiff in error and recovered' a judgment. A ’motion for new trial was made, upon the ground alone that the verdict of the j ury was against the law and without evidence to support it. The court refused to grant the new trial prayed for, and the railway company excepted; and bring the case here for review. ’ The main question between the parties in the courts below arose upon the issue as to whether the railway company had sufficient means at'their command to transport, certain, wood of .defendants in error, which had been placed upon theii’Iine of road, to Atlanta, conveniently without interfering with the general *592business of the road. The defendants in error, who were the plaintiffs in the court below, introduced evidence to show that, after they had notified and applied to plaintiff in error to transport their wood to Atlanta, the railway company furnished transportation to other parties who were engaged in the same business, and who had applied to the company for such transportation after defendants in error had so applied, and that, by the failure of the company to furnish such transportation, their wood had depreciated in value, and they had sustained damage.
The railway company introduced evidence to show that they did not have the means to transport the wood of defendants in error, owing to the pressure of general business on their road, and denied generally the facts shown by defendants in error. So the parties were squarely at issue on the main point. The j udges of the superior courts alone, under the laws of this state, have power to grant new trials in their discretion. This discretion is not arbitrary, plenary or dispensary, but it is a discretion to be exercised according to legal principles. The court below having exercised the discretion vested in him by law legally by refusing a new trial in this case, his decision must be affirmed.